UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

                                             )
 PUBLIC EMPLOYEES FOR                        )
 ENVIRONMENTAL                               )
 RESPONSIBILITY,                             )
                                             )
                     Plaintiff,              )
                                             )
               v.                            )        Civil Case No. 11-1583 (RJL)
                                             )
 OFFICE OF SCIENCE AND                       )
 TECHNOLOGY POLICY,                          )
                                             )
                     Defendant.              )
                                             )

                                       O¥Jl.~R
                                    (JulY3{,1oi2)                         ..,..._
       For the reasons set forth in the Memorandum Opinion entered this 3° day of July,
2012, it is hereby

        ORDERED that defendant's Motion for Summary Judgment[# 8] is GRANTED;
and it is further

        ORDERED that the plaintiffs Motion for Summary Judgment[# 9] is DENIED;
and it is further

     ORDERED that final judgment be entered for the defendant on all counts in the
Complaint.

       SO ORDERED.



                                             1'
                                             ~CH~United States District Judge